In the
 United States Court of Appeals
              For the Seventh Circuit
                         ____________

No. 02-3541
CHURCH OF THE AMERICAN KNIGHTS
 OF THE KU KLUX KLAN,
                                               Plaintiff-Appellant,
                                v.

CITY OF GARY, INDIANA,
                                              Defendant-Appellee.
                         ____________
             Appeal from the United States District Court
      for the Northern District of Indiana, Hammond Division.
                No. 01 C 62—James T. Moody, Judge.
                         ____________
        ARGUED MAY 14, 2003—DECIDED JULY 2, 2003
                         ____________


 Before POSNER, RIPPLE, and MANION, Circuit Judges.
  POSNER, Circuit Judge. The Church of the American
Knights of the Ku Klux Klan (the parties refer to it as
“CAKKKK”), which describes itself as “a Christian civil
rights, white separatist group,” appeals from the dis-
missal on grounds of mootness of its suit to enjoin the
enforcement of provisions that the mayor of Gary, Indiana
added by executive order to the City’s “parades and
processions” ordinance. The ordinance regulates parades,
rallies, and other demonstrations held on the city streets
or city property, plus “open-air assemblies” on ground
2                                                No. 02-3541

abutting a street. CAKKKK had applied for a permit to
conduct a rally on the steps of Gary’s city hall but had
failed to obtain the permit because it was unable to pay
the stiff permit fee required by one of the provisions that
it is challenging. Anticipating that we might hold that
the suit was not moot, the parties have briefed the merits
as well as the issue of mootness.
   CAKKKK was founded in 1995 by the Reverend Jeffery
Berry, who was and remains the organization’s head with
the title of National Imperial Wizard. Headquartered in
Butler, Indiana, the organization has branches in several
states. The branches are called realms, and each is
headed by a “Grand Dragon.” Jean Null is the Grand
Dragon of the Indiana realm. In March 2001, the month
before the requirement of paying a fee was added to the
parades ordinance, CAKKKK had held a rally in Gary
pursuant to a permit that Null had obtained, but the
police had shunted the rally off to a little-used stadium
(it has since been closed) four miles from the center of the
city. Dissatisfaction with that location led Null to file with
the City in the same month the further application, to
conduct a rally in front of the city hall of Gary, that lapsed
when she was unable to pay the fee.
   Despite this indication that CAKKKK would hold an-
other rally in Gary were it not for the fee requirement that
it cannot satisfy and that it contends is unconstitutional,
the district judge, having learned in the course of the
litigation that Berry had recently pleaded guilty to crim-
inal confinement by means of a gun and in December
2001 had been sentenced to prison for seven years, was led
to wonder whether CAKKKK would actually conduct a
rally in Gary if it obtained the injunction it was seeking.
In an affidavit on mootness that the judge requested, Null
acknowledged that “CAKKKK has not conducted rallies in
No. 02-3541                                                  3

Indiana since Rev. Berry was incarcerated because we did
not want to adversely affect any possible sentencing mod-
ification” that he might seek. But she added: “However,
I know that Rev. Berry feels very strongly about having
a rally in Gary, Indiana. If the Court was to rule in our
favor in the lawsuit, I would organize a rally in Gary at
the earliest possible opportunity which the CAKKKK
would conduct even if Rev. Berry was still incarcerated.”
She further attested that she was planning “a large rally
of CAKKKK members” (in fact a two-day “National
Klonvocation”) in Butler in July 2002; and at argument
CAKKKK’s lawyer told us without contradiction that
the rally was held even though Berry was (and is) still in
prison. Perhaps by then the issue of a modification of his
sentence had been resolved one way or the other.
  The judge ruled that the “Rev. Berry feels very strongly”
part of Null’s affidavit was inadmissible because hearsay.
The ruling was incorrect. Hearsay is an out-of-court state-
ment sought to be used as evidence of the statement’s
truth. The issue of mootness is not a matter of what Berry
feels, strongly or otherwise, but of what he led Null to
believe would be his reaction to her holding a rally in
Gary during his imprisonment, because if she believes
he wants the rally held she will hold it. She is perfectly
competent to testify about what she understood him to
have told her. Pugh v. City of Attica, 259 F.3d 619, 627 and
n. 7 (7th Cir. 2001); United States v. Sanchez, 32 F.3d 1002,
1005 (7th Cir. 1994); United States v. Williams, 952 F.2d 1504,
1518 (6th Cir. 1991); see also Lyons Partnership, L.P. v.
Morris Costumes, Inc., 243 F.3d 789, 804 (4th Cir. 2001). It
is conceivable that she was not reporting what Berry had
told her but instead was trying to read his mind, or even
that she was misrepresenting what he had told her. Yet,
oddly enough, if that is what she is doing it is an even
stronger indication of her intention to hold the rally than
4                                                No. 02-3541

if he told her to go ahead. It would suggest that she was
determined to hold the rally, whatever the collateral
consequences for Berry. This would be consistent with
the speculation in a police report in the record that Null’s
relationship with Berry has become strained.
  CAKKKK put in enough evidence to establish a rea-
sonable probability that if the fee is enjoined the rally will
be held, and thus that CAKKKK would derive a tangible
benefit from winning its case, and no more than a reason-
able probability of this was required to show that the
case is not moot. E.g., Bruggeman ex rel. Bruggeman v.
Blagojevich, 324 F.3d 906, 909-10 (7th Cir. 2003). The City
might have tried to rebut CAKKKK’s evidence by obtaining
an affidavit from Berry, but it did not do so; it presented
no evidence at all relating to the question of mootness.
This is not a case in which a litigant, wanting to remain
in federal court, does not press a jurisdictional objection.
The City wants to be out of court and so argues that the
case is moot, yet has failed to back up its argument with
any evidence, which suggests that there is none. We con-
clude that the case is not moot, and since there are no fac-
tual disputes for resolution by the district court, we pro-
ceed to the merits.
  One of the two provisions relating to parades and other
demonstrations that CAKKKK challenges was adopted
in January 2001, after CAKKKK had, according to Null,
applied for numerous permits to hold a rally in Gary. The
January provision requires anyone seeking a parade per-
mit to apply 45 days in advance of the parade. (We’re us-
ing the term “parade” generically, as it is used in the
ordinance, since the rally that CAKKKK wants to hold
on the steps of city hall is not a “parade” in the usual sense
of the word.) The other challenged provision was
adopted in April of the same year in the wake of
CAKKKK’s rally in the stadium the previous month and
No. 02-3541                                                  5

after Null had applied for a permit to hold a rally on the
steps of City Hall. This provision states that if “it is rea-
sonably determined” that the applicant for the permit
“has a prior history of engaging in conduct which is un-
lawfully violent and has unlawfully caused or threatened
to cause harm to persons or property,” the City’s police
chief is to determine what police protection will be “rea-
sonably necessary . . . to protect other persons and property
from such harm from such Applicant.” Having made this
determination the chief is to “us[e] his best professional
judgment” to determine “the actual cost to the City of
Gary for those police officers that have been determined
to be reasonably necessary to protect persons and prop-
erty from harm by the Applicant”—and the applicant
must pay that cost in the form of a fee before the permit
can be granted. This is the only fee that Gary imposes on
groups that conduct parades or hold open-air assemblies.
   CAKKKK’s intention to demonstrate in the heart of
downtown Gary, a city 84 percent of whose 103,000 resi-
dents are black, is provocative, to say the least. The Ku
Klux Klan, like the burning cross that is its most dramatic
and ominous sign, is a symbol of organized violence,
physical as well as verbal, directed against blacks. During
its heyday in the period of Reconstruction that followed
the Civil War, the Klan was an outright terrorist organiza-
tion dedicated to intimidating blacks and restoring white
supremacy. The Klan subsided when its goal was achieved
with the end of Reconstruction, but it has had periodic
reawakenings, most recently during the civil rights strug-
gles of the 1960s. (For a recent summary of this history, see
Virginia v. Black, 123 S. Ct. 1536, 1544-45 (2003).) Lately the
Klan has fallen on evil days, splintering into more than 100
often warring groups whose aggregate membership is
estimated to be a meager 5,000 to 6,000. See the Southern
Poverty Law Center’s database of hate groups, located at
6                                                No. 02-3541

http://www.tolerance.org/maps/hate/index.html. One of
these Klan groups may have only a single member! “Klan
Group Plans Rally to Support Augusta Club,” N.Y. Times,
Mar. 2, 2003, at 18. CAKKKK, however, has been among
the most active of the splinters in recent years. See Dan
Berry [no relation to CAKKKK’s Berry], “Shrunken
and Splintered Klan Is Still a Potent Lure for the Disaf-
fected,” N.Y. Times, Oct. 23, 1999, at B5; and another data-
base of the Southern Poverty Law Center, located at
http://www.splcenter.org/cgi-bin/goframe.pl?refname=/
intelligenceproject/ip-4i7.html; and see generally Worth
H. Weller, Under the Hood: Unmasking the Modern Ku Klux
Klan (1998).
   Jeffery Berry claims without contradiction to have no
ties with any other Ku Klux Klan group. But the Klan
fractions are as one in preaching white supremacy, homo-
phobia, and antisemitism in the vilest terms and flaunt-
ing the Klan’s familiar regalia and symbology; and the
combination of their message with the connotations of
violence and bigotry that cling to the name “Ku Klux Klan”
and to the characteristic Klan “trade dress” (to borrow an
apt term from unfair-competition law)—the white sheets,
the hoods, the burning cross, the song (“The Old Rugged
Cross”), the outlandish titles of officers (“Imperial Wizard,”
“Imperial Kludd,” “Grand Dragon,” “Exalted Cyclops,”
“Hydra,” and the rest)—is incendiary and it burns with
an especially white heat when a Klan organization pa-
rades in a black community. The location of the community
can also stoke the fires. Indiana did not secede from the
Union, but the state has a long history of racial discrimina-
tion and Klan activity—in the 1920s, the Klan was more
powerful in Indiana than in any other state. Wyn Craig
Wade, The Fiery Cross: The Ku Klux Klan in America, ch. 8
(1987). “Indiana was the success story of the 1920s Klan.”
No. 02-3541                                               7

Michael Newton & Judy Ann Newton, The Ku Klux Klan: An
Encyclopedia 286 (1991).
  Because CAKKKK is tiny—its March 2001 rally in Gary
drew only 27 members, and it anticipates only 50 at its
City Hall rally if it is ever permitted to hold it—the con-
cern with violence that animates the challenged ordinance
provisions, although it is real, is not primarily a concern
with violence by CAKKKK marchers. They are too few
to be likely to attack onlookers or counterdemonstra-
tors. The concern is that counterdemonstrators will attack
them. The earlier rally in Gary drew between 150 and 200
such—more than five times as many as the ralliers—
and although one of the Klan demonstrators daringly
shook his fist at the counterdemonstrators, there were
no acts of violence by the Klansmen and the only arrest
was of one of the counterdemonstrators and it occurred
after the rally ended. The Indiana State Police has advised
the Gary police that the likelihood of violence by CAKKKK,
should the rally on the steps of City Hall be permitted, is
low. The danger of violence, the state police believe, “is
associated more with the protesting groups than with the
Klan itself.” Klan rallies attract leftwing extremists, such
as members of the Revolutionary Communist Youth
Brigade and the oddly named Skinheads Against Racial
Prejudice, who, in the words of the state police, “seek to
provoke violent confrontations with white supremacy
groups.”
  The City had granted CAKKKK a permit for the earlier
rally at a time when the ordinance required the mayor
to issue a permit so long as the parade or other demon-
stration was “not to be held for any unlawful purpose
and will not in any manner tend to a breach of peace
or unnecessarily interfere with the public use of the
streets of the city or the peace and quiet of the inhab-
8                                               No. 02-3541

itants.” The permit was issued in February and the rally
held in March. Nothing happened between February and
the assessment of the fee in April to justify an upward
adjustment in the perceived likelihood that a CAKKKK
rally would turn violent.
  What is true is that given the possibility of violence
by counterdemonstrators outraged by the message and
symbols and latent menace of the Klan, even the
minuscule rally that CAKKKK plans will if it is allowed
to take place require a heavy police presence, at some
cost to the City of Gary in police overtime unless the
police thin out coverage in other parts of the City (a po-
tentially relevant qualification, of which more later).
The City’s brief states that “standard requirements for a
Ku Klux Klan rally include fencing and barricades that
enforce separation of the Klan from other attendees, who,
themselves, must be separated into separate enclosures
for pro and con demonstrators and all three separated
from the press, for its safety. In addition, separate park-
ing areas must be provided and guarded, and all at-
tendees must be screened for weapons.”
  But the Supreme Court held in Terminiello v. City of
Chicago, 337 U.S. 1, 4-5 (1949), and the holding has been
repeated countless times, see, e.g., Cox v. Louisiana, 379
U.S. 536, 551-52 (1965); Collin v. Smith, 578 F.2d 1197, 1206
(7th Cir. 1978); PeTA, People for the Ethical Treatment of
Animals v. Rasmussen, 298 F.3d 1198, 1206-07 (10th Cir.
2002); see also Reno v. American Civil Liberties Union, 521
U.S. 844, 880 (1997), that a permit for a parade or other
assembly having political overtones cannot be denied
because the applicant’s audience will riot. To allow
denial on such a ground would be to authorize a “heckler’s
veto.” It follows pretty directly that a city cannot in lieu
of denying the permit charge the applicant for the ex-
No. 02-3541                                                    9

pense to the city of reining in the hecklers. Forsyth County
v. Nationalist Movement, 505 U.S. 123, 134-35 (1992); Thomas
v. Chicago Park District, 227 F.3d 921, 925 (7th Cir. 2000),
aff’d on other grounds, 534 U.S. 316 (2002); Chicago Acorn
v. Metropolitan Pier & Exposition Authority, 150 F.3d 695,
701 (7th Cir. 1998). Especially when, as in this case, the
group that is seeking the permit is highly unpopular and
as a result impecunious and so can be as effectively barred
from speaking by the conditioning of the grant of the
permit on the payment of a cost-based fee as by an out-
right denial of the permit.
   This is true even if the fee is calculated with scrupulous
precision by a battalion of cost accountants. But this fee
was not and the subjectivity of its calculation is another
objection to it given the Supreme Court’s hostility to
regulations of speech that allow broad discretion (“unbri-
dled discretion” is the favored formula) to the regulators.
E.g., Thomas v. Chicago Park District, 534 U.S. 316, 323
(2002); Forsyth County v. Nationalist Movement, supra, 505
U.S. at 130; City of Lakewood v. Plain Dealer Publishing Co., 486
U.S. 750, 755-57, 770 (1988). The fee was $4,935, the cost
in overtime pay of assigning 28 officers “to restrain 50
KKK members at rally.” This is more than one police offi-
cer for every two Klansmen. We would have to be aw-
fully naïve not to suspect that the 28 officers are needed,
rather, to separate the Klansmen from the far more numer-
ous hecklers who can be expected to appear, and to re-
strain the latter. Nor, though this is a detail, is it certain
that the Gary police force, which has a total of some 300
officers, needs to pay overtime in order to assign 28 of them
to stand in front of City Hall for a short time. The police
force has a crowd-control squad (though we do not know
its size) that unless otherwise occupied can police the
rally at no marginal cost to the City, since, like other
emergency workers, the members of the squad are paid
10                                                No. 02-3541

their salaries whether they are doing anything or just
sitting in the stationhouse waiting to be called. But we do
not put any weight on this factor, as the City’s police
resources, including the crowd-control squad, may be
stretched taut by the need to protect, not the citizens of Gary
from the Klansmen, but the Klansmen from the counter-
demonstrators.
  Subjectivity also attended the City’s prediction that the
Klansmen would commit violent acts at the rally. The
mayor, rejecting the advice of the state police, claims to
have based his decision to do so on his “life experiences.”
He believes with no stronger foundation that the Ku
Klux Klan is a monolith and that the potential of the
CAKKKK to engage in violence can be inferred from the
entire history of Klan violence, which goes back to the
Klan’s formation in 1866. The Gary police were more
impressed by the fact that six members of CAKKKK have
arrest records. But so far as appears the only one of the
six who was ever arrested for a violent act at a rally was
Berry himself, who of course cannot attend a rally in
Gary in the foreseeable future because he’s in prison. There
is no indication that any of the arrests of the other five
resulted in a conviction.
  And there is more. Suppose that 10,000 Girl Scouts wanted
to parade through downtown Gary. Traffic would have
to be rerouted, requiring the deployment of additional
policemen along the parade route, and yet the fee for the
parade would be zero. At the oral argument of the ap-
peal, the City’s lawyer acknowledged that a substantial
but completely peaceable demonstration would be likely
to cost the City $15,000 to $20,000, more than thrice the
amount of the fee charged for a minute Klan rally. It is
apparent therefore that the requirement of the fee is not
based on a concern with the burden on public services
No. 02-3541                                                11

that parades and other open-air assembles impose—a
concern that would be entirely legitimate and would per-
mit the charging of a cost-based fee, Cox v. New Hampshire,
312 U.S. 569, 576-77 (1941); Thomas v. Chicago Park District,
supra, 227 F.3d at 925; MacDonald v. Chicago Park District,
132 F.3d 355, 362-63 (7th Cir. 1997) (per curiam); Coalition
for the Abolition of Marijuana Prohibition v. City of Atlanta,
219 F.3d 1301, 1320-24 and n. 16 (11th Cir. 2000); Stonewall
Union v. City of Columbus, 931 F.2d 1130, 1136-37 (6th Cir.
1991). If rather than 10,000, 100,000 Girl Scouts marched
the fee would still be zero even though it would be ob-
vious that the additional police services entailed would
exceed those required to restrain 50 members of CAKKKK.
The fee thus does not make a tight fit with the fiscal
and other neutral concerns on which municipalities are
permitted to base regulation of speech without running
afoul of the First Amendment. In fact, it is obvious that
the actual purpose of the fee requirement is to prevent
Klan rallies in Gary, a purpose that is understandable
(the police chief estimates that if a Klan rally is held in
downtown Gary “there will be thousands of hostile coun-
terdemonstrators coming from both within and outside
of the City”) but also unconstitutional.
  Turning to the other challenged restriction, the require-
ment of applying for a permit 45 days in advance, we
begin by noting the reasonableness in general of requiring
that a permit to hold a demonstration on city streets or
other public property be sought in advance of the event.
A municipality needs some time to decide whether to
grant the permit and if so whether to impose conditions
on the grant. Thomas v. Chicago Park District, supra, 227
F.3d at 925-26. But the length of the required period of
advance notice is critical to its reasonableness; and given
that the time required to consider an application will
generally be shorter the smaller the planned demonstra-
12                                             No. 02-3541

tion and that political demonstrations are often engen-
dered by topical events, a very long period of advance
notice with no exception for spontaneous demonstra-
tions unreasonably limits free speech. Compare id. at 926;
MacDonald v. Chicago Park District, supra, 132 F.3d at 358;
Grossman v. City of Portland, 33 F.3d 1200, 1205-06 (9th
Cir. 1994). A group that had wanted to hold a rally to
protest the U.S. invasion of Iraq and had applied for a
permit from the City of Gary on the first day of the war
would have found that the war had ended before the
demonstration was authorized. The City does have an
unwritten policy of waiving the permit requirement for a
“spontaneous” demonstration, but only if the demonstra-
tion is “not planned.” The scope of the dispensation is
thus opaque. Courts more skeptical than ours about the
validity of advance-notice requirements point out that
requiring even a short period of advance notice prevents
spontaneous demonstrations. Douglas v. Brownell, 88 F.3d
1511 (8th Cir. 1996); NAACP v. City of Richmond, 743 F.2d
1346 (9th Cir. 1984).
  Before the 45-day requirement was instituted, obviously
aimed at the Klan, permits were often sought no more
than two weeks before the planned event and no one
complained that the period was too short to enable an
adequate evaluation of the application. Evansville, Indi-
ana, a city of approximately the same size as Gary, re-
quires only 24 hours’ notice of intent to hold an open-
air assembly. While it might conceivably take 45 days
for the City to process a permit for a million-man
march down the main street of Gary, it should not take
45 days to process a permit for a 50-man CAKKKK rally in
front of City Hall—unless perhaps the City could con-
stitutionally make the completion of a threat assessment
(which if done thoroughly could take considerable time)
a predicate for a permit fee or other restriction, which we
No. 02-3541                                                 13

have held that it cannot do, at least in the way in which
it has done it in this case.
   It is true that in Thomas v. Chicago Park District, supra,
227 F.3d at 925-26, we upheld a 30-day advance-notice
requirement (60 days if special facilities, such as a band
shell or a public-address system, were to be used) for
rallies and demonstrations in Chicago parks. But we did
so on the basis of evidence that the authorities were be-
ing overwhelmed by thousands of applications. That is
distinctly not the case in Gary and anyway 45 is greater
than 30. The use of parks for demonstrations involves,
moreover, complexities not involved in street rallies, as
shown by the fact that Chicago requires that permits for
street rallies be sought only seven days in advance of the
rally. Of course a permit need not be granted for a demon-
stration if the authorities reasonably believe that the dem-
onstrators (as distinct from counterdemonstrators) will be
violent. Boos v. Barry, 485 U.S. 312, 329-32 (1988); Grayned
v. City of Rockford, 408 U.S. 104, 115-16 (1972); Cox v.
New Hampshire, supra, 312 U.S. at 574; Washington Mobiliza-
tion Committee v. Cullinane, 566 F.2d 107, 119-20 (D.C. Cir.
1977); see also Christian Knights of the Ku Klux Klan Invisible
Empire, Inc. v. District of Columbia, 919 F.2d 148, 150 (D.C.
Cir. 1990) (per curiam). And so the police must be allowed
a reasonable time to determine the demonstrators’ inten-
tions if it suspects that there is a danger of violence. Cf.
Alliance to End Repression v. City of Chicago, 742 F.2d 1007,
1015-16 (7th Cir. 1984). But the 45-day period selected by
the City of Gary and made applicable to all permit seek-
ers whether or not any danger of violence is perceived is
arbitrary; no effort to justify it has been made; and an
incidental effect, but one to which CAKKKK is permitted
to point by virtue of the doctrine of Thornhill v. Alabama,
310 U.S. 88, 97 (1940); see also Gooding v. Wilson, 405 U.S.
518, 520-21 (1972); Ryan v. County of DuPage, 45 F.3d 1090,
14                                              No. 02-3541

1095 (7th Cir. 1995), is a clear violation of the free-speech
rights of obviously peaceable marchers, such as the Girl
Scouts in our earlier example.
  Although, as we have explained, the case law interpret-
ing the free-speech clause of the First Amendment con-
demns the restrictions on parades and rallies that
CAKKKK has challenged, the result is not a happy one.
The rally that we reluctantly but confidently conclude
CAKKKK is constitutionally entitled to hold in Gary’s
downtown is intended not to convert onlookers to the
creed of white supremacy but to cause outrage and by
doing so attract attention to the organization and pos-
sibly assist its recruiting among racists in white com-
munities in Indiana and elsewhere. The history of the Klan
and its heavy reliance on symbols laden with threat
casts CAKKKK’s First Amendment activities in the mold
of incitement rather than persuasion. A realistic conception
of “fighting words,” which have long been understood
not to be protected by the First Amendment, Chaplinsky
v. New Hampshire, 315 U.S. 568, 572 (1942), might well
be thought to extend to the words “Ku Klux Klan” and to
the sinister and offensive symbols used by organiza-
tions that identify themselves by those words, and thus
to require that the doctrine of the Terminiello case be nar-
rowed. The Supreme Court’s recent decision in the cross-
burning case may be a step in that direction. But we are
not authorized to take the further step of upholding
Gary’s ordinance, especially in view of the distinction
drawn in the plurality opinion in that case between “a cross
burning done with the purpose of creating anger or resent-
ment and a cross burning done with the purpose of threat-
ening or intimidating a victim,” Virginia v. Black, supra,
123 S. Ct. at 1551, only the latter being punishable consis-
tent with the Court’s current understanding of the First
Amendment.
No. 02-3541                                               15

  But perhaps that understanding is ripe for reexamina-
tion. For while the First Amendment surely prevents the
government from interfering with the dissemination of
offensive ideas, it is less clear why it should be thought
to privilege their dissemination by means that show an
intent not to persuade, but instead to incite a violent
reaction either from ordinarily peaceable people or from
extremists at the other end of the political spectrum from
the Klan. It is not as if the bad vibrations given off by the
Klan were redeemed by ideas, eloquence, or a coherent
articulation of sane propositions—for here are the words
of Jeffery Berry at a Klan rally held in 1998 (quoted in
Weller, supra, at 41-43):
      Only God has the right to create a race—not no black
    and white, not no nigger, not no Jew. Yes, I will use the
    word nigger, because it is not illegal! [[A nigger is] a
    dirty low-down scum who takes from society. We are
    sick and tired of the government taking your money,
    and giving food and jobs to the niggers when the
    white race has to go without! Wake up America . . . .
    God made Adam and Eve—not Adam and Steve. I
    am sick and tired of all this talk about same sex mar-
    riage, there is no such thing. Same sex marriages give
    us idiots like that man standing over there who don’t
    know what the hell they are. Some one needs to take
    a hammer and bust him up against the side of the
    head. I am sick and tired of this. You’ve got all
    these churches around here that say this is okay, but
    the only reason they say it is okay is so that all these
    homosexual fagots will come to their church and
    put money in their pot! So they can turn around and
    buy candy bars to molest the little boys that go to
    their church. That is called economics.
  Some day the Supreme Court may hold that a state is
authorized to ban, not the preaching of white (or black)
16                                            No. 02-3541

supremacy, but the trademark and the trade dress of the
Ku Klux Klan regarded as fighting words and signs by
virtue of their history and connotations. But that is an
issue for another day and a different forum.
  The judgment is reversed with instructions to grant
the plaintiff relief consistent with this opinion.
                               REVERSED AND REMANDED.

A true Copy:
       Teste:

                        _____________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                  USCA-02-C-0072—7-2-03